Citation Nr: 0411430	
Decision Date: 04/26/04    Archive Date: 05/11/04

DOCKET NO.  98-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who had active service from May 1987 to 
May 1993.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In October 2002 the Board ordered additional 
development of the evidence.  In August 2003, the Board remanded 
the case to the RO to satisfy due process requirements.  

In October 1998 the veteran testified before a local hearing 
officer at the RO.  A transcript of that hearing is of record.  
The veteran also withdrew his appeal as to the issue of 
entitlement to service connection for hearing loss at that time.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is required on 
your part.


REMAND

The veteran's initial claim for service connection for "low back 
injury with hemilaminectomy and discectomy" was received by the RO 
in October 1997, and was denied in a February 1998 rating decision 
as not well grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA eliminated the 
concept of a well-grounded claim.  The law also provided that 
under certain circumstances claims that were denied as not well 
grounded and became final during the period from July 14, 1999, to 
November 9, 2000, were to be re-adjudicated as if the denial had 
not been made.  

In April 2002 the RO advised the veteran of the VCAA and informed 
him that it was going to review his claim pursuant to the VCAA.  
[It is noteworthy that the decision did not become final during 
the period of time specified.  Nevertheless, in a June 2002 rating 
decision the RO re-adjudicated and denied the claim de novo.]  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the VCAA.  
The April 2002 letter to the veteran, which informed him of the 
VCAA and that the RO would reconsider his claim on its own motion, 
appears to meet the Court's guidelines regarding initial VCAA 
notice.  The letter advised the veteran of the evidence needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  While it advised him to 
respond in 30 days, it went on to inform him that evidence 
submitted within a year would be considered.  Everything submitted 
by the veteran to date has been accepted for the record, and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be codified 
at 38 U.S.C. § 5102), the Board may proceed with consideration of 
the appeal.  In one form or another the veteran has now received 
all required notice, and has had more than ample time to respond.  

Regarding timing of notice, it is noteworthy that while the VCAA 
notice here did not precede the decision on appeal (as required by 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), such notice 
obviously could not have been given prior to enactment of the 
VCAA.  Notice was provided prior to the RO's last adjudication and 
certification to the Board.  As to notice content, while the 
veteran was not specifically advised to submit everything in his 
possession pertinent to the claim, VAOPGCPREC 1-2004 (Feb. 24, 
2004) held that the language by the Court in Pelegrini, supra, 
suggesting that was necessary was obiter dictum, and not binding 
on VA.  Regardless, the April 2002 letter advised the veteran what 
type of evidence, to include medical records, was necessary to 
establish entitlement to the benefit sought (and by inference that 
he should submit such evidence).  A June 2002 supplemental 
statement of the case (SSOC) advised him of the basis for the 
denial of his claim.  The June 2002 SSOC included pertinent VCAA 
regulations.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the veteran's 
service medical records and some postservice private medical 
records.  He has been afforded a VA examination.  Pursuant to 
development by the Board in December 2002, he was asked to 
identify treatment providers for his low back since 1995 [when he 
sustained a work-related low back injury].  He responded by 
identifying physicians who treated him since 1997.  Medical 
records pertaining to the 1995 intercurrent injury are potentially 
critical evidence necessary for proper adjudication of this 
matter.  Thus, further development is indicated.

The veteran was not notified of the consequences of failing to 
cooperate with evidence development.  He is advised that 38 C.F.R. 
§ 3.158(a) provides "where evidence requested in connection with 
an original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within 1 year after the date of request, the claim will be 
considered abandoned."  

Service medical records show that in October 1991 the veteran was 
seen following a motor vehicle accident.  Lower thoracic 
tenderness was noted.  In October 1992 he complained of low back 
pain, on and off since his October 1991 accident.  Low back strain 
was diagnosed.  He also complained of recurrent back pain at the 
time of his April 1993 separation exanimation, when clinical 
evaluation of the spine was normal.  

Postservice private medical records document a history of low back 
treatment beginning in 1995.  A June 1997 letter from a private 
physician to the Montana State Fund Workers Compensation states 
that the veteran sustained a work-related low back injury in 
August 1995.  The letter also notes that the veteran underwent a 
"L5 disc" excision on November 17, 1995.  Complete medical records 
associated with the 1995 work injury, any Workman's Compensation 
claim, and follow-up care, including any surgeries are not on 
file.  In a September 1998 letter, another private physician 
opines that there is a "high degree of probability" that there is 
some correlation between the veteran's accident in service and the 
onset of his present radicular symptoms.  The physician conceded 
that some intermittent trauma and postoperative changes had 
contributed as well.  He further opined that the initial onset of 
the veteran's symptoms seems to have been with his accident in 
service in 1991.  

On November 1998 VA examination, the examiner opined that there 
was only a "10% medical probability, at most," that the veteran's 
current lumbar spine condition was causally related to an injury 
in service.  It is noteworthy that neither opining physician 
reviewed the complete record.  

In light of the foregoing, the case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to identify all examiners and 
health care providers who evaluated or treated him for low back 
disability since July 1995, specifically including for the work-
related back injury in August 1995.  These should include any 
surgeons, to include the orthopedist in Montana who performed a 
"'L5 disk' excision" on November 17, 1995.  The veteran should 
also be asked to specify whether or not he was awarded Workmen's 
Compensation benefits for the August 1995 work injury.  The RO 
should obtain complete examination/evaluation/treatment records 
from all sources identified.  The veteran must assist in this 
matters by providing any necessary releases.  The RO must advise 
the veteran of the provisions of 38 C.F.R. § 3.158 (a).

2.  If, and only if, medical records associated with the veteran's 
1995 work-related injury, Workman's Compensation claim, and all 
low back treatment since then are secured, the RO should arrange 
for the veteran to be afforded an orthopedic examination (by an 
orthopedist who has not previously examined him) to determine the 
nature and likely etiology of his current low back disorder.  The 
veteran's claims file must be reviewed by the examiner in 
conjunction with the examination.  Based on review of service 
medical records and all postservice records and an examination of 
the veteran, the orthopedist should provide a diagnosis for the 
veteran's current low back disability(ies) and opine whether such 
disability(ies), each, are as likely as not related to service 
(including an accident therein).  If the examiner determines that 
the veteran has low back pathology of service origin and also 
pathology due to superimposed postservice injury, the examiner 
should differentiate, to the extent possible, the pathology (and 
associated impairment) attributed to each.  The examiner should 
opinions regarding etiology of current low back disability offered 
in the September 1998 private physician's letter and by the 
November 1998 VA examiner.  The examiner must explain the 
rationale for any opinion given.

3.  The RO should then re-adjudicate the claim (applying 38 C.F.R. 
§ 3.158(a), if pertinent).  If it remains denied, the RO should 
issue an appropriate SSOC, and give the veteran and his 
representative the opportunity to respond.  The case should then 
be returned to the Board, if in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



